PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL
AND APPEAL BOARD



Application Number:  14/240,617
Filing Date: February 24, 2014
Appellant(s):  Wibaux et al.



__________________
Chipo Jolibois
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed 06/08/2021 appealing from the Office Action mailed 07/09/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The rejections under 35 U.S.C. 103(a) set forth in the Office Action dated 07/09/2020 from which the appeal is taken are being maintained by the Examiner.  

(2) Response to Argument
	Appellant traverses the rejections made of claims 1, 5, 8-14, 18, 19, and 21-37 under 35 U.S.C. 103(a) as being unpatentable over Lipman (US Patent Application Publication No. 20040241215) in view of Croizat (US Patent Application Publication No. 20110144599) and Roberts (US Patent Application Publication No. 20020169405).

(A)  Appellants argue that the claimed invention reads on an “adhesive composition” not comprising additional layers.   Appellants further argue that the claimed invention requires that "the adhesive composition has a moisture vapor transmission rate (MVTR) of greater than 800 g/m2/24 hours", and that the claimed invention provides this limitation specifically for an adhesive and not an occlusive top layer as provided in Lipman.  Appellants also argue that Lipman never describes their occlusive top layer as containing any adhesive, and does not teach an adhesive composition that is breathable and has the claimed MVTR (see pages 5-8 of Appeal Brief).

Appellants’ arguments were not found to be persuasive.

One of ordinary level of skill in the art at the time of the invention would have appreciated that an “adhesive composition” as claimed can include both adhesive components and non-adhesive components, and as such, the adhesive dressings of Lipman comprising a pressure-sensitive adhesive layer and an occlusive top layer can be reasonably interpreted to be an “adhesive composition” as claimed.  Because Lipman teaches breathable adhesive dressings comprising an occlusive top layer with a vapor transmission rate as high as 4000 g/m2/24 hours, it would have been well within the ordinarily level of skill in the art at the time of the invention to formulate a pressure-sensitive adhesive layer with the claimed MVTR to maintain the breathability of an adhesive dressing.

[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.").  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).
At the outset, the Examiner notes that Appellants’ claim 1 recites “[a]n adhesive composition comprising…”.  The claim goes on to recite constituents of the “adhesive composition”, including a polysiloxane adhesive, and other non-adhesive components such as hydrocolloids.  By mentioning “adhesive composition” and “polysiloxane adhesive” separately, claim 1 appears to differentiate between the terms “adhesive” and “adhesive composition”.  Furthermore, the instant specification teaches that the claimed adhesive composition can comprise additional non-adhesive additives such as plasticizers, tackifiers, fillers, and solvents (see paragraph [0013]).  The Merriam-Webster Dictionary defines “adhesive” as “tending to adhere or cause adherence”, or “prepared for adhering” (see http://www.merriam-webster.com).  As such, the Examiner has interpreted “adhesive composition” to mean a composition that adheres, such as a wound dressing or bandage that adheres to skin.  The Examiner has also interpreted the meaning of “adhesive composition” to encompass a composition that comprises both adhesive and non-adhesive components, as long as the composition as a whole has adhesive properties.  
of which the adhesive forms a part” (emphasis added, see paragraph [0139]).  Lipman’s dressings are “well adhered to the skin surface” (see paragraph [0196]).  Lipman teaches that the “fluid-absorbing pressure-sensitive adhesive dressings are applied directly to the wound” (emphasis added, see paragraph [0030]).  In another example, Lipman teaches a “hydrocolloid adhesive dressing” comprising a “hydrocolloid adhesive” and other non-adhesive components (see paragraph [0216]), further showing how the terms “adhesive dressing” and “adhesive” can be distinguished from each other in the prior art.  Because the dressings of Lipman “adhere”, the Examiner maintains that these dressings, containing both a pressure-sensitive adhesive layer and an occlusive top layer, can be reasonably interpreted to be “adhesive compositions” as claimed. 
As stated in the Final Rejection, Lipman teaches a composition for managing a skin wound including at least one layer allowing for the transmission of water vapor, also known as breathability.  Lipman teaches that a portion of wound fluid should be able to evaporate through their occlusive dressings in wound treatment applications, and that the MVTR of their occlusive top layers can be as high as 4000 g/m2/24 hours (see paragraph [0071]).  Even if Lipman teaches MVTRs in the context of occlusive top layers, the Examiner maintains that a skilled artisan would have appreciated, based on the teachings of Lipman, that wound fluid (i.e., wound exudate as taught in Lipman) should be allowed to evaporate at a sufficient rate through the entirety of an adhesive composition (i.e., all layers) for effective wound treatment.  As such, the Examiner maintains that, based on the teachings of Lipman, at skilled artisan at the time of the 2/24 hours such that the composition has moisture vapor transmission capability allowing wound fluid to evaporate while simultaneously preventing the significant drying of a wound.  Because Lipman teaches that their adhesive dressings should be breathable and further teach that the MVTR of their occlusive top layers can be as high as 4000 g/m2/24 hours, it would have been obvious at the time of the invention that any other layers in an adhesive dressing, such as a layer comprising a polysiloxane adhesive, should have an equal or MVTR than that of an occlusive top layer to maintain the breathability of the entire adhesive dressing.
	
(B)  Appellants further argue that Lipman teaches away from the claimed invention by describing an occlusive top layer separate from an adhesive layer where the adhesive layer is not described as breathable (see pages 8-9 of Appeal Brief).

Appellants’ arguments were not found to be persuasive.

Because Appellants’ specification, Appellants’ claims, and the disclosure of Lipman indicate that an "adhesive composition” can comprise components that are non-adhesive, the adhesive dressing taught in Lipman comprising a pressure-sensitive adhesive layer and an occlusive layer does not teach away from a breathable “adhesive composition” as claimed.

As noted above, the term “adhesive composition”, as interpreted by the Examiner based on Applicants’ disclosure, the prior art of record, and the accepted definition of “adhesive”, encompasses compositions with non-adhesive components, as long as the compositions as a whole have adhesive properties.  Because a skilled artisan would have appreciated that an “adhesive composition” as claimed can comprise non-adhesive components, the Examiner disagrees with Appellants that Lipman teaches away from the claimed invention by describing an occlusive top layer separate from an adhesive layer, and maintains that that the adhesive dressings of Lipman, containing both a pressure-sensitive adhesive layer and an occlusive top layer, can be reasonably interpreted to be “adhesive compositions” as claimed. 
As stated above and in the Final Rejection, even if Lipman teaches MVTRs in the context of occlusive top layers, a skilled artisan would have appreciated, based on the teachings of Lipman, that wound fluid (i.e., wound exudate as taught in Lipman) should be allowed to evaporate at a sufficient rate through the entirety of a wound dressing (i.e., all layers) for effective wound treatment.  Because Lipman teaches that their adhesive dressings should be breathable and further teach that the MVTR of their occlusive top layers can be as high as 4000 g/m2/24 hours, it would have been obvious at the time of the invention that any other layers in an adhesive dressing, such as a layer comprising a polysiloxane adhesive, should have an equal or higher MVTR than that of an occlusive top layer to maintain the breathability of the entire adhesive dressing.

(C)  Appellants argue that Croizat and Roberts do not cure the deficiencies of Lipman (see pages 9-10 of Appeal Brief).  

Because the teachings of Croizat and Roberts were not specifically mentioned by Appellants in the Appeal Brief, there references are not directly addressed here.  Based on the above-mentioned teachings of Lipman, and the teachings of Croizat et al. and Roberts cited in the Final Rejection, the Examiner maintains that it would have been well within the ordinary level of skill in the art at the time of the invention to achieve an adhesive composition as claimed which exhibits breathability via the claimed MVTR, acts as an effective wound dressing in negative pressure wound therapy, and allows visualization of a wound site via a window.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Randeep Singh/
Patent Examiner
Art Unit 1615

Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.